Order entered January 14, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-01040-CV

          MICHAEL CARY SNOWDEN AND BRENDA ASCENCIO, Appellants

                                               V.

                                 BRANDON QUACH, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-00955-D

                                           ORDER
       Before the Court is appellee’s January 10, 2019 unopposed motion requesting an

extension of time to file his brief until seven days after this Court determines his concurrently-

filed opposed motion to dismiss the appeal. We GRANT the motion to the extent that we extend

the time to February 15, 2019.

       Appellants shall file any response to appellee’s motion to dismiss by January 21, 2019.

                                                      /s/   KEN MOLBERG
                                                            JUSTICE